 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of March 30, 2012 and
is entered into by and between Andrew Minkow (the “Executive”) and Pioneer Power
Solutions, Inc. (the “Company”).  The Company and the Executive shall be
referred to herein as the “Parties.”


RECITALS


A.           The Company and the Executive previously entered into that certain
Employment and Non-Competition Agreement dated August 12, 2010 (the “Employment
Agreement”).


B.           The Company desires to replace the Employment Agreement with this
Agreement;


C.           The Company desires to employ the Executive as its Chief Financial
Officer, and the Executive desires to be employed by the Company as its Chief
Financial Officer;


D.           The Company and the Executive desire to set forth in writing the
terms and conditions of their agreement and understandings with respect to the
employment of the Executive as its Chief Financial Officer; and


E.           In consideration of the mutual promises and agreements contained
herein, the Parties hereby agree as follows:


ARTICLE I.
EMPLOYMENT


1.01           Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company for the period and upon the
terms and conditions contained in this Agreement.


1.02           Office and Duties.  The Executive shall serve in the position of
Chief Financial Officer and shall perform services for the Company as requested
or as needed to perform his job.  The duties of the Executive shall be those
duties which can reasonably be expected to be performed by a person with the
title of Chief Financial Officer of a publicly-traded company and its affiliated
organizations.  The Executive shall report to the Company’s Chief Executive
Officer (the “CEO”).  The Executive has received and is familiar with the
Company’s ethics and insider trading policies and procedures, and understands
and agrees his duties include compliance with such policies and procedures, as
amended from time to time.


1.03           Performance.  During the Executive’s employment by the Company,
the Executive shall devote on a full-time basis all of his time, energy, skill
and best efforts to the performance of his duties hereunder in a manner that
will faithfully and diligently further the business and interests of the
Company, and shall exercise reasonable best efforts to perform his duties in a
diligent, trustworthy, good faith and business-like manner, all for the purpose
of advancing the business of the Company; provided however, that the foregoing
shall not prevent the Executive from participating in charitable, community or
industry affairs, from managing his and his family’s personal investments and
from serving on the boards of directors of not-for-profit companies to the
extent such activities do not interfere with the performance of his duties
hereunder.  The Executive shall at all times conduct himself in a manner
consistent with his position.  The Executive agrees to act all times in
accordance with high business and ethical standards.  The Executive shall comply
with the policies and written manuals of the Company.
 
 
Employment Agreement
Page 1

--------------------------------------------------------------------------------

 

 
1.04           Term of Employment.  The term of the Executive’s employment under
this Agreement shall begin on April 1, 2012 (the “Effective Date”) and shall
continue in effect through March 31, 2015 (the “Term”). If the Executive remains
employed with the Company after the Term expires, then the Executive’s
employment shall be on an at-will basis, meaning either the Company or the
Executive may terminate the Executive’s employment at any time with or without
cause and the Company shall owe the Executive no further obligations.  The
Executive’s post-termination obligations in Article III and Article IV shall
continue as provided in this Agreement.


1.05           Base Salary.  The Company shall pay the Executive an annual base
salary, less applicable payroll deductions and tax withholdings (the “Base
Salary”) for all services rendered by the Executive under this Agreement of (i)
$255,000, for the period beginning on the Effective Date and ending on December
31, 2012, pro-rated to the extent such period is less than 365-days based upon
the number of days between the Effective Date and December 31, 2012; (ii)
$265,000, for the period beginning on January 1, 2013 and ending on December 31,
2013; and (iii) $275,000, for the period beginning on January 1, 2014 and ending
on the last day of the Term.  The Company shall pay the Base Salary in
accordance with the normal payroll policies of the Company.


1.06           Discretionary Bonuses.  During the Term, the Executive shall be
eligible to receive periodic bonuses based on various targets and performance
criteria established by the Company’s Board of Directors (the “Board”) in its
sole discretion (the “Bonus”).  The evaluation of the Executive’s performance,
as measured by the applicable targets and the awarding of applicable bonuses, if
any, shall be at the Board’s sole discretion.  Any Bonus may be awarded in whole
or in part, based on the level of incentive bonus plan performance criteria
achieved by the Executive, in the Board’s sole judgment.  The Executive must be
employed on the date a Bonus is paid in order to be eligible for such bonus. The
payment of any Bonus shall be subject to all federal, state and withholding
taxes, social security deductions and other general withholding
obligations.  Award of a Bonus in with respect to a particular calendar year
during the Term does not guarantee the award of a Bonus in any subsequent
calendar year.


1.07           Equity Awards.  The Company establishes equity-based incentives
for its executives from time to time under the Power Pioneer Solutions, Inc.
2011 Long-Term Incentive Plan (the “Plan”).  The Company may, but is not
obligated to, make grants of equity-based incentive compensation to the
Executive under the terms of the Plan.


1.08           Expenses.  The Company agrees that, during the Executive's
employment, it will reimburse the Executive for out-of-pocket expenses
reasonably incurred in connection with the Executive's performance of his
services hereunder, upon the presentation by the Executive of an itemized
accounting of such expenditures, with supporting receipts.  Reimbursement shall
be in compliance with the Company’s expense reimbursement policies.


1.09           Vacation.  During the Term, the Executive shall be entitled to
paid vacation in accordance with the standard written policies of the Company
with regard to vacations of senior executives, but in no event less than six (6)
weeks per calendar year (with proration for partial years).


1.10           Other Benefits.  The Executive is entitled to participate in any
group health insurance plan, option or similar incentive compensation plan,
401(k) plan, disability plan, group life plan, and any other benefit or welfare
program or policy that is made generally available, from time to time, to other
employees of the Company, on a basis consistent with such participation and
subject to the terms of the plan documents, as such plans may be modified,
amended, terminated, or replaced from time to time.
 
 
Employment Agreement
Page 2

--------------------------------------------------------------------------------

 
 
ARTICLE II.
TERMINATION


2.01           The Company’s Obligations to the Executive upon Termination for
Cause. In the event the Company terminates the Executive’s employment for Cause
(defined below), the Company shall have no further liability or obligation to
the Executive under this Agreement or in connection with his employment
hereunder, except for (i) any unpaid Base Salary accrued through the Date of
Termination, and (ii) any unreimbursed expenses properly incurred prior to the
Date of Termination.


2.02           The Company’s Obligations to the Executive upon Termination Due
to Death or Disability.  In the event the Executive’s employment terminates for
death or Disability, the Company shall have no further liability or obligation
to the Executive under this Agreement or in connection with his employment
hereunder, except for (i) any unpaid Base Salary accrued through the Date of
Termination, and (ii) any unreimbursed expenses properly incurred prior to the
Date of Termination.  For purposes of this Agreement, “Disability” means the
Executive is incapacitated due to physical or mental illness and such
incapacity, with or without reasonable accommodation, prevents the Executive
from satisfactorily performing the essential functions of his job for the
Company on a full-time basis of not less than 90 consecutive days.


2.03           The Company’s Obligations to the Executive Upon Termination
Without Cause.  In the event the Company terminates the Executive’s employment
without Cause, the Company shall have no further liability or obligation to the
Executive under this Agreement or in connection with his employment hereunder,
except for (i) any unpaid Base Salary accrued through the Date of Termination,
(ii) any unreimbursed expenses properly incurred prior to the Date of
Termination, and (iii) severance pay equal to the Base Salary that would have
been payable to the Executive for the remainder of the Term had his employment
not terminated, less applicable withholdings and taxes.  Severance pay, if any,
shall be paid in accordance with the Company’s normal payroll practices
beginning on the first payroll date occurring after the 60th day following the
Executive’s termination and applicable payroll taxes and withholdings shall be
withheld.  As a precondition to receiving the severance pay, the Executive shall
execute and deliver within 60 days following the Executive’s termination a
release prepared by the Company and providing for the Executive’s release of any
and all claims against the Company and its subsidiaries and affiliates (and
those acting on behalf of them) that may have arisen on or before the date of
the release, which release shall contain such other reasonable and customary
terms as are specified by and acceptable to the Company.  Notwithstanding any
provisions to the contrary, no severance pay shall be paid unless and until such
binding release is effective.  If such executed release is not delivered within
60 days of the Executive’s termination date, all rights of the Executive with
respect to any severance benefit under this Section 2.03 shall be
forfeited.  For purposes of this Agreement, “Cause” means termination because
of: (i) an act or acts of willful or material misrepresentation, fraud or
willful dishonesty by the Executive; (ii) any willful misconduct by the
Executive with regard to the Company; (iii) any violation by the Executive of
any fiduciary duties owed by him to the Company; (iv) the Executive’s conviction
of, or pleading nolo contendere or guilty to, a felony (other than a traffic
infraction) or (v) any other material breach by the Executive of this Agreement
that is not cured by the Executive within twenty (20) days after receipt by the
Executive of a written notice from the Company of such breach specifying the
details thereof. No action or inaction should be deemed willful if not
demonstrably willful and if taken or not taken by the Executive in good faith as
not being adverse to the best interests of the Company. Reference in this
Section 2.03 to the Company shall also include direct and indirect subsidiaries
of the Company.  If the Executive shall resign or otherwise terminate his
employment with the Company, the Executive shall be deemed for purposes of this
Agreement to have been terminated for Cause, and the Company shall have no
further obligations hereunder from and after such resignation or termination.
 
 
Employment Agreement
Page 3

--------------------------------------------------------------------------------

 

 
2.04           Voluntary Termination by the Executive.  In the event that the
Executive terminates his employment for any reason, the Company shall have no
further liability or obligation to the Executive under this Agreement or in
connection with his employment hereunder, except for (i) any unpaid Base Salary
accrued through the Date of Termination, and (ii) any unreimbursed expenses
properly incurred prior to the Date of Termination.


2.05           Termination Procedure.  Termination of the Executive’s employment
by the Company or by the Executive shall be communicated in writing to the other
party hereto.  “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated for Disability, with or without Cause by
the Company, or by the Executive for any reason, on the date specified in the
notice of termination.  After delivery of a notice of termination, the Company
may require that the Executive cease representing the Company, cease taking any
action on behalf of the Company and cease being present at any Company location
without implicating Section 2.03.


ARTICLE III.
CONFIDENTIAL INFORMATION


3.01           Confidential Information.  The Company shall provide the
Executive Confidential Information (defined below), specialized training, and
access to its customers and clients.  The Executive recognizes that during the
Executive’s employment with the Company, the Company shall grant the Executive
otherwise prohibited access to its trade secrets and confidential information
which is not known to the Company’s competitors or within the Company’s industry
generally, which was developed by the Company over a long period of time and/or
at its substantial expense, and which is of great competitive value to the
Company, and access to the Company’s customers and clients.  For purposes of
this Agreement, “Confidential Information” includes any trade secrets or
confidential or proprietary information of the Company, including, but not
limited to, the following:  products, services, processes, know-how, technical
data, policies, strategies, designs, formulas, developmental or experimental
work, improvements, discoveries, research, plans for research or future products
and services, database schemas or tables, development tools or techniques,
training procedures, training techniques, training manuals, business
information, marketing and sales plans and strategies, business plans, budgets,
financial data and information, customer and client information, prices and
costs, customer and client lists and profiles, employee, customer and client
nonpublic personal information, supplier lists, business records, product
construction, product specifications, audit processes, pricing strategies,
business strategies, marketing and promotional practices (including
internet-related marketing), management methods and information, plans, reports,
recommendations and conclusions, information regarding the skills and
compensation of employees and contractors of the Company, and other business
information disclosed to the Executive by the Company, either directly or
indirectly, in writing, orally, or by drawings or observation.
 
 
Employment Agreement
Page 4

--------------------------------------------------------------------------------

 

 
3.02           No Unauthorized Use or Disclosure.  The Executive acknowledges
and agrees that Confidential Information is proprietary to and a trade secret of
the Company and, as such, is a special and unique asset of the Company, and that
any disclosure or unauthorized use of any Confidential Information by the
Executive will cause irreparable harm and loss to the Company.  The Executive
understands and acknowledges that each and every component of the Confidential
Information (i) has been developed by the Company at significant effort and
expense and is sufficiently secret to derive economic value from not being
generally known to other parties, and (ii) constitutes a protectable business
interest of the Company.  The Executive acknowledges and agrees that the Company
owns the Confidential Information.  The Executive agrees not to dispute,
contest, or deny any such ownership rights either during or after the
Executive’s employment with the Company.  The Executive agrees to preserve and
protect the confidentiality of all Confidential Information.  The Executive
agrees that the Executive shall not at any time (whether during or after the
Executive’s employment), directly or indirectly, disclose to any unauthorized
person or use for the Executive’s own account any Confidential Information
without the Company’s consent.  Throughout the Executive’s employment and at all
times thereafter: (i) the Executive shall hold all Confidential Information in
the strictest confidence, take all reasonable precautions to prevent its
inadvertent disclosure to any unauthorized person, and follow all Company
policies protecting the Confidential Information; (ii) the Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties; (iii) the Executive shall not use the
Confidential Information or trade secrets to attempt to solicit, induce,
recruit, or take away clients or customers of the Company; and (iv) if the
Executive learns that any person or entity is taking or threatening to take any
actions which would compromise any Confidential Information, the Executive shall
promptly advise the Company of all facts concerning such action or threatened
action.  The Executive understands that his obligations under this Section
terminate only at such time (if any) as the Confidential Information in question
becomes generally known to the public other than through a breach of the
Executive’s obligations under this Agreement.  The Executive shall use all
reasonable efforts to obligate all persons to whom any Confidential Information
shall be disclosed by the Executive hereunder to preserve and protect the
confidentiality of such Confidential Information.


3.03           Return of Property and Information. Upon the termination of the
Executive’s employment for any reason, the Executive shall immediately return
and deliver to the Company any and all Confidential Information, software,
devices, cell phones, personal data assistants, credit cards, data, reports,
proposals, lists, correspondence, materials, equipment, computers, hard drives,
papers, books, records, documents, memoranda, manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, which belong to the
Company or relate to the Company’s business and which are in the Executive’s
possession, custody or control, whether prepared by the Executive or others.  If
at any time after termination of the Executive’s employment the Executive
determines that the Executive has any Confidential Information in the
Executive’s possession or control, the Executive shall immediately return to the
Company all such Confidential Information in the Executive’s possession or
control, including all copies and portions thereof.


ARTICLE IV.
COVENANTS


4.01           Restrictive Covenants.  In consideration for (i) the Company’s
promise to provide Confidential Information and specialized training to the
Executive, (ii) the substantial economic investment made by the Company in the
Confidential Information and goodwill of the Company, and/or the business
opportunities disclosed or entrusted to the Executive, (iii) access to the
Company’s customers and clients, and (iv) the Company’s employment of the
Executive pursuant to this Agreement and the compensation and other benefits
provided by the Company to the Executive, to protect the Company’s Confidential
Information and business goodwill of the Company, the Executive agrees to the
following restrictive covenants.


(a)           Non-Competition.  The Executive agrees that during the Restricted
Period (defined below), other than in connection with his duties under this
Agreement, the Executive shall not, and shall not use any Confidential
Information to, without the prior written consent of the Company, directly or
indirectly, either individually or as a principal, partner, stockholder,
manager, agent, consultant, contractor, distributor, employee, lender, investor,
or as a director or officer of any corporation or association, or in any other
manner or capacity whatsoever, become employed by, control, carry on, join, lend
money for, operate, engage in, establish, perform services for, invest in,
solicit investors for, consult for, do business with or otherwise engage in any
Competing Business within the Restricted Area.  Notwithstanding the restrictions
contained in this Section 4.01, the Executive may own an aggregate of not more
than five percent (5%) of the outstanding stock of any class of any corporation
engaged in a Competing Business, if such stock is listed on a national
securities exchange in the United States (or a comparable exchange in a foreign
jurisdiction) or regularly traded in the over-the-counter market by a member of
a national securities exchange in the United States, without violating the
provisions of Section 4.01; provided, however, that the Executive does not have
the power, directly or indirectly, to control or direct the management or
affairs of any such corporation and is not involved in the management of such
corporation.
 
 
Employment Agreement
Page 5

--------------------------------------------------------------------------------

 

 
For purposes of this Agreement:


(i)           “Restricted Period” means during the Executive’s employment with
the Company and for a period of one (1) year immediately following the date of
his termination from employment for any reason.


(ii)           As Chief Financial Officer of the Company, Executive has
responsibility for the Company’s operations throughout North America.  Because
the Company does business throughout North America the “Restricted Area”
includes all states and provinces throughout the United States, Canada and
Mexico.


(iii)           “Competing Business” means any business, individual,
partnership, firm, corporation or other entity that is competing or that is
preparing to compete with any aspect of the Company’s business, which includes,
but is not limited to the design and manufacture of electrical equipment for the
utility, industrial, commercial and wind energy markets, including, without
limitation, the manufacture of liquid-filled, encapsulated and ventilated
electrical transformers, and the development, manufacture, commission and
service of megawatt-sized turbines, and the provision of a range of turbine and
balance of plant equipment options, operations and maintenance services,
warranties and vendor financing.


(b)           Non-Solicitation.  The Executive agrees that during the Restricted
Period, other than in connection with his duties under this Agreement, he shall
not, and shall not use any Confidential Information to, directly or indirectly,
either as a principal, manager, agent, employee, consultant, officer, director,
stockholder, partner, investor or lender or in any other capacity, and whether
personally or through other persons:


(i)           Solicit business from, interfere with, attempt to solicit business
with, or do business with any customer, client, manufacturer or vendor of the
Company with whom the Company did business or who the Company solicited within
the preceding two (2) years, and who or which: (1) the Executive contacted,
called on, serviced or did business with during the Executive’s employment with
the Company; (2) the Executive learned of as a result of the Executive’s
employment with the Company; or (3) about whom the Executive received
Confidential Information.  This restriction applies only to business which is in
the scope of services or products provided by the Company or any affiliate
thereof; or


(ii)           Solicit, induce or attempt to solicit or induce, engage or hire,
on behalf of himself or any other person or entity, any person who is an
employee or consultant of the Company or who was employed by the Company within
the preceding 12 months.
 
 
Employment Agreement
Page 6

--------------------------------------------------------------------------------

 

 
4.02           Non-Disparagement.  The Executive shall refrain, both during and
after the Term, from publishing any oral or written statements about the Company
or any of the Company’s directors, managers, officers, employees, consultants,
agents or representatives that (i) are slanderous, libelous or defamatory; or
(ii) place the Company or any of its directors, managers, officers, employees,
consultants, agents or representatives in a false light before the public.  A
violation or threatened violation of this prohibition may be enjoined by the
courts.  The rights afforded the Company under this provision are in addition to
any and all rights and remedies otherwise afforded by law.


4.03           Tolling.  If the Executive violates any of the restrictions
contained in this Article IV, the Restricted Period shall be suspended and shall
not run in favor of the Executive from the time of the commencement of any
violation until the time when the Executive cures the violation to the
satisfaction of the Company.


4.04           Remedies.  The Executive acknowledges that the restrictions
contained in Articles III and IV of this Agreement, in view of the nature of the
Company’s business and his position with the Company, are reasonable and
necessary to protect the Company’s legitimate business interests and that any
violation of Articles III and/or IV of this Agreement would result in
irreparable injury to the Company.  In the event of a breach by the Executive of
Articles III and/or IV of this Agreement, then the Company shall be entitled to
(i) a temporary restraining order and injunctive relief restraining the
Executive from the commission of any breach, and (ii) to recover any severance
pay under Section 2.03 from the date of breach and cease payment of any further
severance pay.  Such remedies shall not be deemed the exclusive remedies for a
breach or threatened breach of this Article IV but shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
the Executive, the Executive’s agents, any future employer of the Executive, and
any person that conspires or aids and abets the Executive in a breach or
threatened breach of this Agreement.


4.05           Reasonableness.  The Executive hereby represents to the Company
that the Executive has read and understands, and agrees to be bound by, the
terms of this Article IV.  The Executive acknowledges that the geographic scope
and duration of the covenants contained in this Article IV are  fair and
reasonable in light of (i) the nature and wide geographic scope of the
operations of the Company’s business; (ii) the Executive’s level of control over
and contact with the business in the Restricted Area; and (iii) the amount of
compensation, trade secrets and Confidential Information that the Executive is
receiving in connection with the Executive’s employment by the Company.  It is
the desire and intent of the parties that the provisions of Article IV be
enforced to the fullest extent permitted under applicable law, whether now or
hereafter in effect and therefore, to the extent permitted by applicable law,
the Executive and the Company hereby waive any provision of applicable law that
would render any provision of Article IV invalid or unenforceable.


4.06           Reformation.  The Company and the Executive agree that the
foregoing restrictions set forth in Articles III and IV are reasonable under the
circumstances and that any breach of the covenants contained in Articles III or
IV would cause irreparable injury to the Company.  The Executive understands
that the foregoing restrictions may limit the Executive’s ability to engage in
certain businesses anywhere in or involving the Restricted Area during the
Restricted Period, but acknowledges that the Executive shall receive
Confidential Information and trade secrets, as well as sufficiently high
remuneration and other benefits as an employee of the Company to justify such
restrictions.  If any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, the
Company and the Executive intend to make this provision enforceable under the
law or laws of all applicable jurisdictions so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.
 
 
Employment Agreement
Page 7

--------------------------------------------------------------------------------

 

 
4.07           No Previous Restrictive Agreements.  The Executive represents
that, except as disclosed in writing to the Company, the Executive is not bound
by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of the Executive’s employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.  The Executive further represents that the
Executive’s performance of all the terms of this Agreement and the Executive’s
work duties for the Company do not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Executive
in confidence or in trust prior to the Executive’s employment with the
Company.  The Executive shall not disclose to the Company or induce the Company
to use any confidential or proprietary information or material belonging to any
previous employer or others.


ARTICLE V.
GENERAL


5.01           Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered, or mailed by certified mail,
return receipt requested by nationally recognized overnight or second-day
delivery service with proof of receipt maintained, at the following addresses
(or any other address that any party may designate by written notice to the
other party, in accordance herewith, except that such notice shall be effective
only upon receipt):
 
If to the Company to:
Pioneer Power Solutions, Inc.
400 Kelby Street 9th Floor
Fort Lee, New Jersey 07024
 
Attn: Nathan Mazurek
 
   
If to the Executive to:
Andrew Minkow
400 Kelby Street 9th Floor
Fort Lee, New Jersey 07024

 
Any such notice shall (i) if delivered personally, be deemed received upon
delivery; (ii) if delivered by certified mail, be deemed received upon the
earlier of actual receipt thereof or five (5) business days after the date of
deposit in the United States mail, as the case may be; and (iii) if delivered by
nationally recognized overnight or second-day delivery service, be deemed
received on the second business day after the date of deposit with the delivery
service.


5.02           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York.  Venue of any litigation arising from
this Agreement or any disputes relating to the Executive’s employment shall be
in the United States District Court for the Southern District of New York, or a
state district court of competent jurisdiction in New York County, New
York.  The Executive consents to personal jurisdiction of the United States
District Court for the Southern District of New York, or a state district court
of competent jurisdiction in New York County, New York for any dispute relating
to or arising out of this Agreement or the Executive’s employment, and the
Executive agrees that the Executive shall not challenge personal or subject
matter jurisdiction in such courts.


5.03           Headings.  The paragraph headings contained in this Agreement are
for convenience only and shall in no way or manner be construed as a part of
this Agreement.
 
 
Employment Agreement
Page 8

--------------------------------------------------------------------------------

 

 
5.04           Severability.  In the event that any court of competent
jurisdiction holds any provision in this Agreement to be invalid, illegal or
unenforceable in any respect, the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.


5.05           Reformation.  In the event any court of competent jurisdiction
holds any restriction in this Agreement to be unreasonable and/or unenforceable
as written, the court may reform this Agreement to make it enforceable, and this
Agreement shall remain in full force and effect as reformed by the court.


5.06           Entire Agreement.  This Agreement embodies the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including without limitation the
Employment Agreement. The parties have executed this Agreement based upon the
express terms and provisions set forth herein and have not relied on any
communications or representations, oral or written, which are not set forth in
this Agreement.  No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it.  Any amendment to this Agreement must be signed by all
parties to this Agreement.  The parties represent and acknowledge that, in
executing this Agreement, they do not rely, and have not relied, on any
representation(s), oral or written, by the other party, except as expressly
contained in this Agreement.  The parties represent that they relied on their
own judgment in entering into this Agreement.


5.07           Waiver.  No waiver of any breach of this Agreement shall be
construed to be a waiver as to succeeding breaches.  The failure of either party
to insist in any one or more instances upon performance of any terms or
conditions of this Agreement shall not be construed as a waiver of future
performance of any such term, covenant or condition but the obligations of
either party with respect thereto shall continue in full force and effect.  The
breach by one party to this Agreement shall not preclude equitable relief or the
obligations in Articles III or IV.


5.08           Modification.  The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.


5.09           Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns. The Executive may not assign this Agreement to a third
party.  The Company may assign its rights, together with its obligations
hereunder, to any affiliate and/or subsidiary of the Company or any successor
thereto or any purchaser of substantially all of the assets of the Company.
 
 
Employment Agreement
Page 9

--------------------------------------------------------------------------------

 

 
5.10           Dispute Resolution.  With the exception of claims for injunctive
or other equitable relief for the enforcement of Article III and Article IV of
this Agreement, any dispute, controversy, or claim, whether contractual or
non-contractual, including without limitation any federal or state statutory
claim, common law or tort claim, or claim for attorneys fees, between the
parties hereto arising directly or indirectly out of or connected with this
Agreement and/or the parties’ employment relationship, unless mutually settled
by the parties hereto, shall be resolved by binding arbitration conducted
pursuant to the Federal Arbitration Act and in accordance with the Employment
Arbitration Rules of the American Arbitration Association (the “AAA”).  The
parties agree that before proceeding to arbitration, they will mediate their
disputes before a mutually selected mediator.  If the parties are unable to
mutually select a mediator, then the parties shall jointly request that the AAA
appoint a mediator.  Any arbitration shall be conducted by an arbitrator
mutually selected by the parties.  If the parties are unable to mutually select
an arbitrator, the parties shall jointly request that the AAA appoint an
arbitrator. All such disputes, controversies or claims shall be conducted by a
single arbitrator, unless the parties mutually agree that the arbitration shall
be conducted by a panel of three arbitrators.  The resolution of the dispute by
the arbitrator(s) shall be final, binding, nonappealable, and fully enforceable
by a court of competent jurisdiction under the Federal Arbitration Act.  The
arbitrator(s) may award damages to the prevailing party. The arbitration award
shall be in writing and shall include a statement of the reasons for the award.
The arbitration shall be held in New York City, New York. The Company shall
initially pay all AAA, mediation, and arbitrator’s fees and costs.  The
arbitrator(s) may award reasonable attorneys’ fees and/or costs to the
prevailing party.


5.11           Section 409A.


(a)           It is intended that this Agreement be drafted and administered in
compliance with Section 409A of the Code, including, but not limited to, any
future amendments to Section 409A of the Code, and any other Internal Revenue
Service or other governmental rulings or interpretations (“IRS Guidance”) issued
pursuant to Section 409A of the Code so as not to subject the Executive to
payment of interest or any additional tax under Section 409A of the Code.  In
furtherance thereof, if payment or provision of any amount or benefit hereunder
that is subject to Section 409A of the Code at the time specified herein would
subject such amount or benefit to any additional tax under Section 409A of the
Code, the payment or provision of such amount or benefit shall be postponed to
the earliest commencement date on which the payment or provision of such amount
or benefit could be made without incurring such additional tax.  In addition, to
the extent that any IRS Guidance issued under Section 409A of the Code would
result in the Executive being subject to the payment of interest or any
additional tax under Section 409A of the Code, the parties agree to amend this
Agreement as required by law in order to avoid the imposition of any such
interest or additional tax under Section 409A of the Code, which amendment shall
have the minimum economic effect necessary and be reasonably determined in good
faith by the Company and the Executive.  For purposes of Section 409A of the
Code, each payment of any severance pursuant to Article III shall be treated a
separate payment.  A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A of the Code and IRS Guidance).  Notwithstanding the foregoing,
nothing contained herein shall be construed as a representation, guarantee or
other undertaking on the part of the Company that any payment made pursuant to
this Agreement (including, without limitation, the Bonus, any severance amount),
is or will be found to comply with the requirements of Section 409A of the Code
or any other regulations or guidance issued thereunder.  The Executive shall be
solely responsible for determining the tax consequences to him of the payments
made pursuant to this Agreement, including, without limitation, any possible tax
consequences under Section 409A of the Code.


(b)           To the extent (i) any payments to which the Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with the Executive’s separation from service with the Company
constitute deferred compensation subject to Section 409Aof the Code; (ii) the
Executive is deemed at the time of his separation from service to be a
“specified employee” under Section 409A of the Code; and (iii) at the time of
the Executive’s separation from service, the Company is publicly traded (as
defined in Section 409A of the Code), then such payments (other than any
payments permitted by Section 409A of the Code to be paid within six (6) months
of the Executive’s separation from service) shall not be made until the earlier
of (x) the first day of the seventh month following the Executive’s separation
from service or (y) the date of the Executive’s death following such separation
from service.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this Section 5.11 shall be paid
to the Executive or the Executive's beneficiary in one lump sum.
 
SIGNATURE PAGES FOLLOW
 
 
Employment Agreement
Page 10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed on the day and year indicated below to be effective on the day and
year first written above.
 
 
EXECUTIVE:
                           
/s/ Andrew Minkow
   
March 30, 2012
 
Andrew Minkow
   
Date
                               
COMPANY:
                 
Pioneer Power Solutions, Inc.
                           
By:
/s/ Nathan J. Mazurek
   
March 30, 2012
       
Date
 


 
Employment Agreement
Page 11

 
 